 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     AL PRINGLE,                                     Case No. 1:19-cv-00468-DAD-BAM
12
                   Plaintiff,                        ORDER DISCHARGING ORDER TO SHOW
13                                                   CAUSE
            v.
14
     WALMART DISTRIBUTION CENTER, et
15   al.,                                            (Doc. No. 14)

16                 Defendants.

17         On July 9, 2019, the Court issued an order setting a Mandatory Scheduling Conference
18 for September 11, 2019, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara

19 A. McAuliffe. (Doc. No. 11.) On September 11, 2019, counsel for Plaintiff failed to appear at
20 the Mandatory Scheduling Conference. (Doc. No. 13.) On September 11, 2019, the Court

21 issued an order directing counsel for Plaintiff to show cause why sanctions should not be

22 imposed for the failure to appear. (Doc. No. 14.) Counsel’s response to the Order to Show

23 Cause was due on or before September 18, 2019. (Id.)

24       On September 27, 2019, Woosik Isaac Maing, counsel for Plaintiff, filed an untimely
25 response to the Court’s Order to Show Cause. (Doc. No. 14.) According to the declaration of

26 Mr. Maing, he was notified early on the date of the Mandatory Scheduling Conference that his
27 grandmother had collapsed and suffered severe fall injuries. (Id.) Mr. Maing then took

28


                                                 1
 1 multiple days away from his firm to attend to his grandmother’s health. (Id.) In his

 2 declaration, Mr. Maing apologized to the Court for his failure to appear due to this personal

 3 emergency. (Id.)

 4          Although untimely, in light of the circumstances the Court will consider Mr. Maing’s

 5 response to the Order to Show Cause. However, counsel is cautioned that any future failure to

 6 comply with an order of the Court will result in the imposition of sanctions. Having considered

 7 counsel’s response, the Court’s Order to Show Cause issued September 11, 2019 (Doc. No. 14)

 8 is HEREBY DISCHARGED and no sanctions will be imposed.

 9
     IT IS SO ORDERED.
10

11     Dated:    September 30, 2019                        /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
